ESQUIRE VENTURES, LLC, a Florida limited liability company, and ORCHID FUNDING, LLC, a Florida limited liability company, Appellants,
v.
CIB MARINE CAPITAL, LLC, an assignee of CIB MARINE BANCSHARES, INC., a successor by merger to CITRUS BANK, N.A., a national banking association; BART HEFFERNAN, an individual; PETER HERMAN, an individual; and FRANK PESCE & COMPANY, INC., a Florida corporation, Appellees.
No. 4D09-2456.
District Court of Appeal of Florida, Fourth District.
March 10, 2010.
Alexander D. Brown of Tripp Scott, P.A., Fort Lauderdale, for appellants.
Marissa D. Kelley and Farah M. Rajani of Stearns Weaver Miller Weissler Alhadeff & Sitterson, P.A., Fort Lauderdale, for appellee CIB Marine Capital, LLC.
No appearance for appellees Heffernan, Herman, and Frank Pesce & Company, Inc.
PER CURIAM.
Affirmed.
TAYLOR, GERBER and LEVINE, JJ., Concur.
Not final until disposition of timely filed motion for rehearing.